Title: From George Washington to William Price, 8 November 1799
From: Washington, George
To: Price, William



Sir,
Difficult Bridge Wylies Tav⟨ern⟩8th November 1799

Since writing the enclosed, I have discovered that a Mr William Shepherd who was with me on the Survey, and who has acted a very disingenuous part upon the occasion, either has made, or pretends to have made, an Entry of the Vacancy (if there be such) which I have therein requested you to enter on my behalf, of land always reputed, and believed by the Neighbours, to be mine.
I therefore request to be informed, if the first is the case, whether he has complied with all the formalities of the Law? for as much as I am resolved, to contest every poin⟨t⟩ with him that justice & propriety will warran⟨t.⟩
Of course, I request the Entry may be made agreeably to the description with which I have furnished you; adding (altho’ I do not know that it is essential) the lines now, or lately, of the Revd Mr Fairfax’s tract, called Towlston Grange. With respect I am Sir Your Most Obedt Hble Servant

Go: Washington


P.S. The Entry of Willm Shepherd, as he gives out, was made a year or two ago. If so, has he complied with the subsequent requisites?

